DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/19/2020 has been fully considered. Claim 4 is cancelled, claims 12-18 are withdrawn and claims 1-3 and 5-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (JP 2015-189215) in view of Kostenbauer et al (WO 2015/048828). A machine translation is being used as the English translation for Minami et al (JP 2015-189215) and Kostenbauer et al (WO 2015/048828).


The laminated body reads on the claimed conductive structure. The transparent substrate reads on the claimed substrate. The first metal layer reads on the claimed metal layer. The second metal layer having a reflectance of 20% or less reads on the claimed light reflection reducing layer. The alloying elements each of Si, Fe, Zn and Sn being 50 at% or less reads on the claimed light reflection reducing layer including Zn with a content of 5 at% or more and 30 at% or less as claimed in claimed 3. The second metal layer can be formed using a target material containing a total of 0 to 50 at% of at least one kind where the target materials refer to the metals in paragraph [0043] would read on the claimed content of Al as claimed in claim 5, the claimed content of Ni as claimed in claim 6 and the claimed content of Nb as claimed in claimed 6 as the target material could be at least one of Al, Ni and Nb.

It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a reflectance excellently at 20% or less for the second metal layer (paragraph [0078] of Minami). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Minami does not appear to explicitly disclose the laminated body comprising the light reflection reducing layer comprising an oxynitride of metals of one or two among Al, Mo, Ti, Zr, Y, Si, Ag, Ni, Mn, Nb, Au, Cr and Co; Zn; and Cu as claimed in claim 1, the content of O present in the light reducing reflection layer from 35 at% to 55 at% as claimed in claim 1, the light reflection reducing layer comprising an oxynitride of metals 

However, Kostenbauer discloses a touch sensor arrangement comprising a metal oxynitride layer comprising MoaXbOcNd where c is between 0.5 and 0.75 with a + b + c + d = 1 (paragraph [0058]) and X includes Nb (paragraph [0037]).
The mass ratio of O in percentage is 50% to 75% and this overlaps the claimed range for the content of O as claimed in claims 1 and 6.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have an intermediate layer advantageous in optical reflection behavior and high electrical conductivity (paragraph [0049] of Kostenbauer). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The amount of 50% for the content of O is sufficiently close to the claimed endpoint of 45 at% as claimed in claim 4 that it would meet it.
The only deficiency of Kostenbauer is that Kostenbauer discloses the mass ratio of O being 50% to 75%, while the claim 4 requires the content of O being 35 at% or more to 45 at% or less.
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 55% disclosed by Kostenbauer and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 45 at% or less, it therefore would have been obvious to one of ordinary skill in the art that the amount of 45 at% or less disclosed in the present claims is but an obvious variant of the amounts disclosed in Kostenbauer, and thereby one of ordinary skill in the art would have arrived at the claimed invention. See MPEP 2144.05.
	
Minami and Kostenbauer are analogous art because they are from the same field of display devices. Minami is drawn to a laminate for a touch panel (see paragraph [0001] of Minami). Kostenbauer is drawn to a touch sensor arrangement (see paragraph [0036] of Kostenbauer).



Regarding claim 7, Minami discloses the laminated body comprising the second metal layer having a thickness of 10 nm (paragraph [0066]).
The second metal layer reads on the claimed light reflection reducing layer. 

Regarding claim 8, Minami discloses the laminated body comprising the second metal layer comprising reflectance measured in the visible light wavelength range of 400 to 760 nm (paragraph [0071]) and having a reflectance of 20% or less (paragraph [0071]).
The second metal reads on the claimed light reflection reducing layer.

Regarding claim 9, Minami discloses the laminated body comprising the first metal layer and the second metal layer being patterned and having a plurality of openings (Fig. 4; paragraphs [0036] and [0040]).
Fig. 4 shows the first metal layer and the second metal layer being patterned and having openings between the pattern lines. This reads on the claimed metal layer and 

Regarding claim 10, Minami discloses the laminated body comprising the width S1 for the first metal layer and the second metal layer being 0.5 µm to 20 µm (paragraph [0045]).
The width S1 for the first metal layer and the second metal layer reads on the claimed line widths for each of the metal pattern layer and light reflection reducing layer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (JP 2015-189215) in view of Kostenbauer et al (WO 2015/048828). in further view of Koo et al (US 2013/0140065). A machine translation is being used as the English translation for Minami et al (JP 2015-189215) and Kostenbauer et al (WO 2015/048828).

Minami and Kostenbauer are relied upon as described above.

Regarding claim 11, Minami and Kostenbauer do not appear to explicitly disclose the laminated body comprising the line gap between adjacent pattern lines of the metal pattern layer and the light reflection reducing layer being 0.1 µm or more and 100 µm or less.


	The pitch of the conductive patterns overlaps the claimed range for the line gap between adjacent pattern lines of the metal pattern layer and the light reflection reducing layer being 0.1 µm or more and 100 µm or less as claimed in claim 11.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the required transmittance and conductivity (paragraph [0092] of Koo). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Minami, Kostenbauer and Koo are analogous art because they are from the same field of display devices. Minami is drawn to a laminate for a touch panel (see paragraph [0001] of Minami). Kostenbauer is drawn to a touch sensor arrangement (see paragraph [0036] of Kostenbauer). Koo is drawn to a display device (see paragraph [0020] of Koo).

It would have been obvious to one of ordinary skill in the art having the teachings of Minami, Kostenbauer and Koo before him or her, to modify the laminated body of Minami and Kostenbauer to include the pitch of Koo for the pattern of the first metal .

Response to Arguments
Applicant’s arguments, see page 6, filed 11/19/2020, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Minami and Miki does not disclose the conductive structure as claimed in claim 1.

The Examiner agrees and notes that Minami and Miki does not disclose the conductive structure as claimed in claim 1 and therefore the previous 103(a) rejection has been withdrawn.
However, a new ground of rejection under 103(a) is being made for claim 1 by Minami in view of Kostenbauer.

Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.

Applicants argue that Koo does not cure the deficiencies of Minami and Miki.

The Examiner disagrees and notes that Koo is a teaching reference used to teach pitch.

However, note that while Koo does not disclose all the features of the present claimed invention, Koo is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely pitch, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
                                                                                                                                                                                                        /LUCAS A STELLING/Primary Examiner, Art Unit 1773